Dismissed and Memorandum Opinion filed September 6, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00485-CV

                             TADD SEYMOUR, Appellant

                                            V.

                           KARLA YVONNE PEREZ, Appellee


                       On Appeal from the 328th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-197340


                   MEMORANDUM                        OPINION


       This is an appeal from a judgment signed April 25, 2012. The clerk’s record was
filed June 19, 2012. No reporter’s record or brief was filed.

       On July 10, 2012, this court issued an order stating that unless appellant submitted
a brief within 30 days, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.